Orders, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 13, 2005 and on or about October 26, 2005, unanimously affirmed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see Matter of Louise Wise Servs. [Whyte], 131 AD2d 306 [1987]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Buckley, P.J., Mazzarelli, Williams, Gonzalez and Sweeny, JJ.